 In the Matter of LEwIrr1 s & SONS, INC., ALSO KNOWN AS SILCON FURNI-TURE COMPANY, INC. AND THE GRovEviLLE' CORP.,andUNITEDFURNITURE WORKERS OF AMERICACase No. R-2600SUPPLEMENTAL DECISION,ORDERSETTING ASIDE ELECTIONANDAMENDMENT TO DECISION AND DIRECTION OFELECTIONApril 1, 1942On June ^ 28, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and _ Direction of Election inthis, proceeding.'Pursuant to the Direction of Election, an electionby secret ballot was conducted on July 10,, 1941, by the RegionalDirector for the Second Region (New York City).On July 24, 1941,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-' Series 2, asamended, issued and duly served upon the parties her Election Report.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote_________________________________223Total number of ballots cast_________________________________221Total number of valid ballots --------------------------------Total number of votes cast in favor of United Furniture Workers221of America, Beacon Local 78_______________________________ 110Total number of votes against afore-mentioned Union__________ 111Total number of blank ballots________________________________0Total number of void ballots_________________________________0Total number of challenged ballots___________________________0of America, herein called the Union, the petitioner in this proceeding,filed objections to the conduct of the election and to the ElectionReport.1 33 N. L. R. B. 29.40 N. L. R. B., No. 6.43 .44DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Sptember 30, 1941,the Regional Director,having investigatedthe matter,issued and duly served upon the parties her Report onObjections.The Regional Director reported that her investigationrevealed indications of unlawful intimidation and interference withthe election,and she recommended that the Board order a hearing onthe objections before a Trial Examiner to be'designated by the Board.On October 6, 1941, Lewittes&Sons, Inc., also known as SilconFurniture Company, Inc., and The Groveville Corp., Beacon, NewYork, herein called the Companies,2filed objections to the RegionalDirector'sElection Report and Report on Objections,and requestedpermission to argue orally before the Board with respect to the suffi-ciency of the issues-raised by the Regional Director'sReport onObjections.On January 2, 1941, the Board, having duly considered the ElectionReport, the Union's objections,the Regional Director'sReport onObjections,and the Companies' objections to such reports,directedthat a hearing be held on the objections to the Election Report anddenied the request of the Companies for oral argument.On January 13, 1942, the Regional Director issued and duly servedupon the parties a,notice of hearing,on objections to the ElectionReport.Pursuant^to notice, a hearing was held on January 26 and,28,1942, at Beacon, New York, before Henry J. Kent, the Trial Examinerduly designated by-the ChiefTrial -Examiner.The Board,the Com-panies, and the Union were represented by counsel,and all participatedin the hearing.Full opportunity-to be heard,to examine and,cross-examine witnesses,and to introduce evidence bearing on the issues wasafforded all parties.At the close of the Union's case,the Companiesmoved to,dismiss the proceeding on the ground that the, evidence wasinsufficient to disclose any interferencewith, the election by the Com-panies.The Trial Examiner referredthismotion to the Board. Forreasons which appear below,the motion is denied.During the courseof the hearing, the Trial Examiner made several rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the record so made, the Election Report, the objections oftheUnion,the Report on Objections,the Companies'objections tothe Regional Director's reports,and, the record previously made, theBoard makes the following :3In its Decision and Direction of Election,33 N. L. R B. 29,the Board found that theactivities of the three Companies constituted an integrated enterpriseand that the threeCompanies were employees of the employees herein involved within the meaning of the Act LEWI` TES & SON'S, INC.45SUPPLEMENTAL FINDINGS OF FACTA. The conduct of the electionAmong its objections to the conduct of the election,theUnionalleged in substance(1) that on election day and on the daysimmedi-ately preceding the electionJohnPatten, superintendent of the plant,,made certain anti-union statements to named-employees in the plantand, (2)that the Companies offered John Mazzuca, an employee in,theupholstery department,a raise in salary if he would vote against theUnion and that, being so advised,Mazzuca voted against the Union.1.The anti-unionstatementsof PattenThe only plant involved in this proceeding is the Companies'furni-ture factory at Beacon,New York. Israel Lewittes is the plant man-ager and John Patten the superintendent.The frame department isunder the direct supervision of Patten.At the time of the election,Ernest Garrett,FrankWard,WalterFennell,and Thomas Ciccarelliwere employees in the frame department and Patten was theirimmediate supervisor.Ernest Garrett testifiedthat1 to 3 weeks before the election, Super-intendent Patten came to him at work and asked him if he had joinedthe Union,and continued"Well, I am going to tell you like I told allthe rest of the fellows,if you vote for the Union, you will be out ofa job, and if you do not vote for the Union, you will 'always havea steady job"; and, further,that on the day after this Patten said tohim, "If the Union wins the election,Izzy [Israel Lewittes] will neversign a contract.Then the fellows will go on a strike, and Izzy willget other fellows to work in their place."Frank Ward testified that 3 to 7 days before the election, while hewas at work,Patten told him, "If you vote for the Union, you willprobably have to go out on strike,"but that he did not reply to Patten,and that Patten said nothing further to him.Walter Fennell testified that about a week before the election, Pattenasked him if his wife was going to have a baby and that, when heanswered in the affirmative, Patten told him that heought notto botherwith the Unionand, in substance, that if he did not bother with the,Union, he would always havea steady job,but that if he botheredwith the Union andthe Unionlost out, there would always be bettermen to take his place;and, further,that on election day Patten saidto him,"You know how to vote."Thomas Ciccarelli testified that about a week before the election,.Patten shouted to him, and to the employee working next to him, thatif he voted for the Union,he would votehimself out of a job. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDPatten deniedhaving the conversation related by Garrett with anyemployeein the plant.Although Patten did not specifically _denytalking with Ward, he denied that he told any man in the shop thatif he voted for the Union he would be out of a job or that he saidany words to that effect. Patten denied making the abovestatementsto Fennell.In answerto a question put to him by the Companies' at-torney, whether he advised or discussed with the men whether theyshouldor. should not belong to the Union, Patten testified that henever brought up a discussion, but that when employees came to himand consultedhim, he told them that he was not sure what to do orto tellthem what to do, or that they had better use their own judg-ment.On the basis of the whole record, we do not credit Patten's sev-eral denials.We find that Patten made the statements attributedto him by Garrett, Ward, Fennell, and Ciccarelli, respectively, insubstantially the form in which such employees testified that suchstatements were made.On the election day, during the noon hour and shortly after workwas resumedat 1 o'clock, an anti-union leaflet was distributed by someemployeesat the plant.The leaflet was handed directly to employeesor laid upon their work benches.Union sympathizers threw theirleaflets tothe floor.One of these leaflets was handed to Ciccarelliwhile he was working at his bench in the frame department.Hethrew the leaflet on the floor, pulled a package of union pamphletsfrom hisbench, and began to distribute them.Patten saw him doingthis.According to Ciccarelli, Patten took the union pamphlets fromhim and told him to go back to work, calling him a communist.Cicca-relli testifiedfurther that Patten destroyed part of the union pamphlets,and then pickedup ananti-union leaflet from the floor, handed itto Ciccarelli, and told him to read it and that it would do him good.'According to Ciccarelli, he told Patten that he did not want to readthe`anti-union leaflet and he put it down on his bench and resumedhis work, but Patten continued to talk to Ciccarelli, telling him thatif he did not vote the Union's way he would get a better job, butthat "if he went out," he would not be able to come back again, and'concluding : "Chick, you stay around here and don't go out with thoseniggers.You will get abetter job and those fellows won't come back inagain.Mr. Lewittes won't sign a contract with the Union, even ifthey did do it."Patten admitted that he saw Ciccarelli distributing union pam-phlets on more than one occasion.Patten testified that suchmaterialwas thrown to the floor and that he often picked it up.He deniedhanding any leaflet to Ciccarelli. In response to a question whether LEWITTES& y0NS, INC.47he had told Ciccarelli to read the anti-union leaflet, Patten testifiedthat he did not remember telling Ciccarelli or any employee to readthe anti-union leaflet or any circular, and further denied that he hadever had any dispute with Ciccarelli either on election day or at anyother time. ,Patten denied taking union pamphlets from Ciccarelliand throwing them away or tearing them up.Ciccarelli's testimonyis affirmed in part by the testimony of employees who worked nearhim on election day.On the basis of the whole record, we do notcredit Patten's denial of the statements and actions attributed to himby Ciccarelli.We find that Ciccarelli is a credible witness and thatPatten made the anti-union statements to him in substantially theform in which Ciccarelli testified.2.The increase in` Mazzuca's `wagesJohn Mazzuca was hired'on March 3, 1941.He was assigned tothe upholstery department to learn the trade as apprentice underDavid Rosenberb, the "keyman" in charge of that department.Mazzuca's version of the incident in question is as follows: Aboutone week before the election, when Rosenberg and he were talkingoutside the factory during lunch hour, Rosenberg asked Mazzucawhat wages he was getting.Mazzuca answered $14.Rosenberg toldMazzuca that if he. would "vote for Lewittes," he would get $17.Mazzuca agreed to vote against the Union.The Union lost the- elec-tion.On the first pay day after the election, the extra $3 was notinMazzuca's pay envelope.He complained to Rosenberg, who toldhim to see Lewittes.Mazzuca received the $3 increase in the follow-ing pay envelope.Rosenberg denied that Mazzuca had ever asked him about a raiseor that he had ever talked to any of the men about their rating, butthat if Mazzuca had spoken to him concerning a raise, he would havesent Mazzuca to Lewittes.The election was held on Thursday,'July 10, 1941.According toLewittes,Mazzuca's wages for the week ending July 14, 1941, were$14, for the week ending July 21, $15, and for the week ending July28, $17.In explaining Mazzuca's increase in wages, Lewittes testi-fiedthat the raise from $14 to $15 on July 21 was a "general increase"given to some other employees also at, that time; that the raise from$15 to $17 on July 28 represented a general increase of 5 percent, or$1 if less, given to all employees in the.plant, but that an extra dollarwas 'added in Mazzuca's case because Mazzuca asked for it, allegingthat he needed the extra money.An inexperienced man at the Companies' plant usually begins workat $14 per week.At the end of 2 weeks, he receives an additional 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDdollar if he is promising, and at the end of 5 weeks a second dollar,raise.Such increases are automatic.' The Companies anticipate thata new man's wage will reach $20 per week at the end of his first year.Mazzuca began work with the Companies on March 3, 1941.Hedid not receive the two usual raises after 5 "weeks ,of 'service. - TheCompanies did not explain this irregularity.Rosenberg, on whoserecommendation any increase to Mazzuca would depend, character-izedMazzuca as an average worker, capable of better work if hewere not so lazy.Mazzuca's testimony that his work was oftencriticized by Rosenberg, that Rosenberg told him that his work wastoo slow and "sloppy," and that his work frequently needed correc-tion was not contradicted by the Companies.On October 25, 1941,Mazzuca was discharged by Lewittes.Laziness was the cause al-leged by the Companies for his discharge.The record does not dis-close that the character of Mazzuca's work changed during the periodof his employment. It thus appears that the Companies' 'explana-tion of the sudden and appreciable increase in Mazzuca's pay imme-diately after the election is not credible, for it does not seem likelythat an employee who was denied the customary increases given toevery promising employee would receive, on demand, two specialincreases in addition to the general increase of 5 percent, or $1 ifless, given to all employees, in the absence of some unusual circum-stance.For this reason, and upon the basis of the whole record,we find unconvincing the Companies' explanation for Mazzuca'sincrease in wages following the election.We find that the Com-panics offered Mazzuca an increase in wages if he would vote againstthe Union and that, subsequent to the election, the Companies paidMazzuca the pronlised increase .3On the basis of the whole record, therefore, we conclude and findthat, through the anti-union statements made by Patten to employeesin the frame department at the plant on the day of the election, andon days preceding the election, and through the increase in wagesoffered to Mazzuca to induce him to vote against the Union, theCompanies interfered with the freedom of their employees to votewithout restraint in the election and that the election did not con-stitute a fair test of the Union's right to represent the employees inthe appropriate unit as their statutory representative.4For these3Mazzuca testified that the piomised increase of $3 00 was in his pay envelope followinghis complaint to RosenbeigLewittes testified that an increase of $100 was paid toMazzuca on July 21, when all employees received an increase of 5 percent, or $1 00 if less,and that the increase of $2 00 was paid on the following week Mazzuca was not recalledto define more particularly the date on which he received his increaseWe find that thisdiscrepancy in the testimony with respect to the date on which theincrease was paid isnot material to our conclusion set forth above.-4 Since it clearly appears that the^Compames interfered with the conduct of the electionin the manner noted above, we'find it unnecessary to consider other objections made bythe Union to the conduct of the election iLEWITTES&SONS,INC.49,reasons, we sustain the Union's objections to the conduct of the elec-tion.The Companies'objections to the Election Report and the-,Report on Objections are hereby overruled.We shall set aside theelection heldon July 10,194f.When theRegioiitilDirector shall advise us that the time is appropriate; weshall direct that a new election be held among the Companies'employees.5B. The appropriate unitAt the original hearing in this proceeding, held on May 28 and29, 1941, the parties stipulated that certain named supervisory, em-ployees, later designated as keymen, should be included in theappropriate unit.;On June 28, 1941,1941,when the Board issued itsDecision and Direction of Election in this proceeding, the recorddid not disclose the duties of these keymen nor their' relation toordinary production employees at the plant.The record made atthe hearing on objections, however, clearly discloses that keymen areregarded as foremen, both by themselves and by the employees whosework they direct and criticize, and that such keymen recommend'employees for increases in wages and for discharge.We are of the-opinion that, in view of their supervisory status, keymen should beexcluded from a bargaining unit composed primarily of ordinaryproduction employees.We shall accordingly amend the finding ofappropriate unit made in our Decision and Direction of Election inthis proceeding to exclude them.Since keymen will be excludedfrom the appropriate unit, they will not be eligible to vote in thenew election which we shall direct among the Companies' production,employees.ORDERThe National Labor Relations Board hereby vacates and sets asidethe election held in this proceeding on July 24, 1941, and the resultthereof.AMENDMENT TO DECISION AND DIRECTION OFELECTIONThe Decision and Direction of Election hereinbefore issued by theBoard on June 28, 1941, is hereby amended by inserting in the finding5Although the Union requested a new election at the time of filing its objections to theconduct of the election, several months have since elapsedInasmuch as circumstances-may have altered since that request was made, we deem it inexpedient to order a secondelection forthwith'David Rosenberg, Rudolph Ross, Mile Pernice, and Nathan Miller were keymen at therime of the electionPermce left the Companies' employ before the hearing on ob,ections455771-42-vol 40--4t 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDof fact and in the conclusion of law relating to the appropriate unit,after the words "company officers" in the list of exclusions from theunit, the word "keymen."MR. WM. M. LEISERSON took no part in the consideration of theabove Supplemental Decision Order, Setting Aside Election andAmendment to Decision and Direction of Election. In the Matter of LEwrrrEs&SONS, INO., ALSOKNOWN AS SILCONFURNITURE COMPANY, INC., AND THE GROvEvII.LE CORP.andUNITEDFURNITURE WORKERS OF AMERICACase No. R-2600SECOND SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONApril 01, 1942On June 28, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthis proceeding.,On April 1, 1942, the Board issued its Supple-mental Decision, Order Setting Aside Election and Amendment toDecision and Direction of Election,' in which the Board set asidethe election conducted among employees of Lewittes & Sons, Inc.,alsoknown as Silcon Furniture Company, Inc., New York City,and The Groveville Corp., Beacon, New York, at their Beacon, NewYork, plant on July 24, 1941, and stated that it would direct that anew election be conducted, among such employees when the RegionalDirector should advise the Board that the time was appropriate forholding such election.The Regional Director has advised the Boardthat an election may appropriately be conducted.We shall accord-ingly issue a Second Direction of Election.The parties expressed no opinion with respect to a suitable datefor determining employees eligible to vote in, the second election.Since the second election is ih no -respects a run-off election, webelieve that employees hired since the eligibility date established inour original Decision and Direction of Election should be permittedto vote.'We shall accordingly direct that those eligible to vote in'the election shall be employees in the amended unit heretofore foundto be appropriate who were employed during the pay-roll periodimmediately preceding our - Second Direction of Election, subjectto thelimitationsand additions set forth therein.1 33 N. L R. B. 29.$ 40 N L. R. B 43.CfMatter of Mack-International Motor Truck CorporationandAmalgamated Local259,United Automobile Workers of America, C I.0., 36 N.L. R. B. 87040 N. L R B, No. 6a51 52DECISIONS OF NATIONALLABOR RELATIONS BOARDSECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the-National Labor Rela-tions Act,and pursuant to Article.III, Section,8, of- National-LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Lewittes&Sons, Inc., also known as Silcon Furniture Company,Inc., of New York City, and The Groveville Corp., of Beacon, NewYork, an election by secret ballot shall be conducted as early aspossible, but not laterthan thirty (30) days from the date of thisSecond Direction of Election,under the direction and supervision ofthe Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board,and subject toArticle III, Section 9, of said Rules and Regulations,among allproduction employees of the Companies at the Beacon, New York,plant who were employed during the pay-roll period immediatelypreceding the date of this Second Direction of Election,includingemployees who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or training oftheUnited States, or temporarily laid off, but excluding companyofficers, keymen,the foremen or supervisors listed in Appendix Aof our Decision and Direction of Election issued on June 28, 1941,truck drivers,themechanic,the office staff, stationary engineers,maintenance men, watchmen,and employees who have since quit orbeen discharged for cause,to determine whether or not they desire toybe represented by United Furniture Workers of America, BeaconLocal 78, for the purposes of collective bargaining.